MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any
court except for the purpose of establishing                                      Oct 29 2020, 10:11 am

the defense of res judicata, collateral                                                CLERK
                                                                                   Indiana Supreme Court
estoppel, or the law of the case.                                                     Court of Appeals
                                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Chris M. Teagle                                          Curtis T. Hill, Jr.
Muncie, Indiana                                          Attorney General of Indiana
                                                         Samuel J. Dayton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Brandan J. Franze,                                       October 29, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-523
        v.                                               Appeal from the
                                                         Blackford Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      J. Nicholas Barry, Judge
                                                         Trial Court Cause No.
                                                         05D01-1907-F6-226



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020                Page 1 of 22
[1]   Brandan J. Franze (“Franze”) was convicted after a jury trial of battery1 as a

      Class A misdemeanor and criminal recklessness 2 as a Level 6 felony and was

      sentenced to an aggregate sentence of 910 days executed. Franze appeals and

      raises the following restated issues for our review:


                 I.        Whether the trial court abused its discretion when it found
                           that there were not reasonable grounds to believe that
                           Franze lacked the ability to understand the proceedings
                           and assist in the preparation of his defense;


                 II.       Whether the trial court abused its discretion when it
                           denied Franze’s trial counsel’s motion to withdraw and
                           motion to continue the trial; and


                 III.      Whether Franze received ineffective assistance of trial
                           counsel.


[2]   We affirm.


                                       Facts and Procedural History
[3]   On June 30, 2019, Casey Thornburgh (“Thornburgh”) was spending time with

      his children at his ex-wife’s house, and at around 10:30 p.m., he decided to

      leave. Tr. at 64. Thornburgh began walking home, and as he was walking

      down the sidewalk, he was stopped by Franze, who yelled, “Hey! Who are

      you” to Thornburgh. Id. at 67-68. Thornburgh asked Franze the same



      1
          See Ind. Code § 35-42-2-1(c)(1), (d)(1).
      2
          See Ind. Code § 35-42-2-2(a), (b)(1)(A).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 2 of 22
      question, and Franze identified himself by name. Id. at 68. Franze walked

      toward Thornburgh, and Thornburgh saw that Franze had what appeared to be

      a black handgun.3 Id. at 68, 70. Franze began asking Thornburgh why

      Thornburgh had been underneath Franze’s house, and Thornburgh repeatedly

      told him that he had not been under Franze’s house. Id. at 68-69. Thornburgh

      told Franze that he was walking home after visiting his children, and Franze

      told him that he knew that Thornburgh had been to his house before, and

      Thornburgh said, “You’re right. I had been at your house. I’m your FedEx

      driver. I’ve delivered to you a few times.” Id. at 69. Franze said, “I knew it,”

      and pointed his gun at Thornburgh’s head. Id. at 70.


[4]   Thornburgh then attempted to get the gun away from Franze by using his left

      arm to knock Franze’s right arm down and trying to knock Franze to the

      ground. Id. at 70-71. When Thornburgh did this, he saw a flash of light and

      believed that the gun discharged, although he did not remember hearing

      anything. Id. at 73. The gun hit the ground, and Thornburgh thought to

      himself, “I need to get control of the gun, or I’m going to end up dead.” Id. at

      71. As Thornburgh bent down to pick up the gun, he felt Franze’s arm reach

      around his neck and begin to choke him. Id. Thornburgh fell to the ground and

      was lying face down, but he was able to keep his hand on top of the gun. Id.




      3
        The gun that the police later recovered was either a pellet gun or a BB gun that at first glance “would appear
      to be similar to a firearm.” Tr. at 119, 124-25, 127, 129.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020                    Page 3 of 22
      Franze continued to ask Thornburgh why he was underneath Franze’s house,

      and Thornburgh continued to deny that he had been under the house. Id. The

      next thing Thornburgh remembered was that, “everything went black.” Id.

      When Thornburgh regained consciousness, Franze was standing over him and

      holding the gun. Id. at 73. Franze asked if Thornburgh was okay, and then he

      told Thornburgh to “get the ‘f’ out of . . . there.” Id. at 72, 90-91. Thornburgh

      left and called 911. Id. at 73.


[5]   On July 2, 2019, the State charged Franze with Class A misdemeanor battery,

      Level 6 felony strangulation, and Level 6 felony criminal recklessness.

      Appellant’s App. Vol. 2 at 21-22. On December 26, 2019, Franze’s trial counsel

      filed a motion to withdraw his appearance on the basis that Franze had failed to

      pay trial counsel as agreed, and that motion was denied on December 29, 2019.

      Id. at 54-55, 56. On January 2, 2020, trial counsel filed another motion to

      withdraw, this time alleging that there had been a breakdown of the attorney-

      client relationship, that Franze had failed to fulfill his obligations to his

      attorney, and that Franze’s failure to cooperate with counsel negatively

      impacted counsel’s ability to serve as Franze’s attorney and to defend him

      against the charges. Id. at 58.


[6]   The trial court held a final pretrial hearing on January 9, 2020 at which

      Franze’s trial counsel explained that Franze had asked him to call a certain

      witness, and trial counsel had spoken with those witnesses who said that “they

      don’t have anything.” Tr. at 4, 13. Trial counsel indicated that “things are

      trying to be put into the witness’s mouth” and that he had told Franze that he

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 4 of 22
      would not “call a witness and suborn perjury.” Id. at 13. Trial counsel

      explained that this disagreement was an example of why he felt that he

      “need[ed] to be off of this case.” Id. Trial counsel also explained that Franze

      had “freaked out” when he saw templates in the case file that “had something

      to do with child molest” and that “he swore [trial counsel] was trying to get him

      for child molesting.” Id. at 7-8.


[7]   Franze began disputing the expenses for which trial counsel billed him and

      whether he had been provided with discovery, and at that time, trial counsel

      orally moved to hold a competency hearing. Id. at 14-15. At that time, Franze

      indicated that he felt like he was “having a little bit of a panic attack” and said

      that he did not have his medicine. Id. at 16. The trial court asked how long he

      had gone without medication, and Franze explained that he had been

      prescribed medication about a year before, but he did not like the medicine. Id.

      at 16-17. The trial court asked whether Franze would be able to control

      himself, and Franze stated that he could. Id. at 17. The trial court explained to

      Franze that at trial he would not be allowed to raise his hand and “start blurting

      out,” and Franze indicated that he understood. Id. at 16. Franze then

      explained that he had seen documents that confused him and that they had

      “freaked [him] out,” and he apologized. Id. at 17. Trial counsel told the trial

      court that he believed that Franze still did not understand what he had seen in

      his file, but Franze replied that he did understand, stating, “I grasp that you said

      that it is [a] blank form. Right? That you change as it fits my case?” Id.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 5 of 22
[8]   As the hearing progressed, trial counsel asked to clarify whether evidence about

      what happened when Franze was taken into custody would be excluded from

      trial, and Franze objected, indicating that he thought some of this evidence was

      important to his case. Id. at 18-19. The trial court explained to Franze that he

      “speak[s] through [his] attorney” and that he could not “just disagree with [his]

      attorney” and speak out about it. Id. at 19. Franze replied that he understood,

      but trial counsel said that disagreements over what evidence should be admitted

      at trial were an issue for Franze and trial counsel. Id. The trial court said,

      “Well, I don’t see where alternate counsel is going to remedy this, so that’s the

      way I am looking at [this situation].” Id. Trial counsel stated that he

      understood that the trial court was denying the motion for a competency

      evaluation hearing and that he would be filing a written motion. Id.


[9]   After the hearing concluded on January 9, 2020, Franze’s trial counsel filed a

      written motion to have Franze examined for competency. Appellant’s App. Vol.

      2 at 61-62. On January 10, 2020, the trial court denied the motion and found

      that there were no reasonable grounds to delay the trial by having the defendant

      examined by a mental health examiner. Id. at 63-64. On January 22, 2020, a

      jury trial was held, and at the beginning of the trial, a hearing was held at which

      trial counsel renewed his motion for a competency evaluation, asserting that, at

      the time of the pretrial deposition of the victim, Franze “had completely

      devolved . . . was paranoid . . . [s]omewhat delusional” and “was not

      cooperating with [counsel] in preparation for [the] hearing.” Tr. at 29-31. Trial

      counsel also mentioned that the officers who responded to Franze’s house the

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 6 of 22
       night of the incident talked about doing an emergency detainment order on

       Franze that night. Id. at 29. In response to trial counsel’s argument, the trial

       court said, “Your client was agitated at the final pretrial. He was upset. I

       didn’t see anything that would lead me to believe that he was not competent to

       understand the proceeding or assist in a defense.” Id. at 31. The trial court

       further noted the following:

               Maybe there was a little bit of a personal rift going on between
               you and he, but . . . he has presented in Court before, as he
               indicated[,] for infraction trials. He’s understood the
               proceedings, and that wasn’t too long ago within the past six,
               eight months. He understood the proceedings. He was able to
               understand the Court’s ruling, understand the evidence. At one
               time at the final pretrial, he objected. . . . I just didn’t see
               anything that would lead me to believe that he didn’t understand.


       Id.


[10]   During this exchange, Franze had not yet appeared for the trial, and the trial

       court offered trial counsel an opportunity to move to continue the jury trial. Id.

       at 32. Franze eventually arrived, and the trial proceeded. Id. at 35. After voir

       dire was completed, trial counsel renewed his motion to have Franze’s

       competency evaluated and asked for the trial court to “take some testimony

       from [Franze] concerning the jury.” Id. at 36. The trial court then questioned

       Franze under oath and outside the presence of the jury. Id.


[11]   During this questioning, Franze stated that he was thirty-three years old, able to

       recall his address, explained that he had lived at his address for over two years,


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 7 of 22
and advised that the highest level of education he completed was tenth grade.

Id. at 36-37, 39. Franze indicated that he understood what took place during

jury selection, “We sat down. We went through, we done [sic] jury selection.

He, obviously, both sides struck . . . and got rid of whoever felt like they needed

to get rid of. But, and then now . . . we’re at recess.” Id. at 37. Franze then

explained that he knew that the trial was coming up next and that the hearing

was occurring because he “had an issue with a few people that was [sic] on the

jury.” Id. Franze thought that one of the jurors had been a coworker and

friend of his estranged wife. Id. The trial court noted that it had observed

Franze conferring with his attorney, and Franze confirmed that he had

discussed the prospective jurors with trial counsel, that he did not believe that

he had enough time to discuss the potential jurors, but that he did understand

what was going on. Id. at 38-39. Franze added, “Like I understand, because

I’ve done this with you guys before. But what I don’t understand is how

quickly and unprepared I was with jury. Picking the jury. Who was on there?

How they relate in my life.” Id. at 39. The trial court confirmed with Franze

that he has participated in a jury trial as a defendant in the past and that he was

able to communicate with his attorney, voice his concerns, and participate with

his attorney. Id. at 39-40. Franze also said that he understood that his trial

counsel had moved to evaluate whether he was competent to stand trial. Id. at

40. After concluding the hearing, the trial court found that


        there [is] not sufficient reasonable justification to order a
        competency exam for the defendant. The defendant seems, in
        the opinion of the Court; while he may not agree with the jury,

Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 8 of 22
               he is able to understand the nature [of the] proceedings as far as
               where we are in trial proceedings. Where we are headed, and he
               does have the ability to participate in his defense with his
               attorney.


       Id. at 43. The trial court then denied trial counsel’s motion for a competency

       evaluation. Id.


[12]   A short time later, but before the trial began, Franze indicated that he was

       “having a little trouble understanding” the proceedings. Id. at 45. The trial

       court explained in detail how the trial could proceed. Id. at 45-47. Franze

       stated that he thought that maybe he did need to be evaluated as to whether he

       could stand trial because he was “missing” some of what had happened and did

       not feel like he was “prepared.” Id. at 47. The trial court concluded that based

       on Franze’s testimony under oath, that it was “finding that [Franze] do[es] have

       ability to participate in [his] defense and understand the proceedings” and that

       Franze was competent to stand trial. Id. at 48, 50.


[13]   At the conclusion of the jury trial, Franze was found guilty of Class A

       misdemeanor battery and Level 6 felony criminal recklessness but not guilty of

       Level 6 felony strangulation. Appellant’s App. Vol. 2 at 129-31. The trial court

       sentenced Franze to 365 days for his battery conviction and 910 days for his

       criminal recklessness conviction, to be served concurrently for an aggregate

       executed sentence of 910 days. Id. at 150-52. Franze now appeals.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 9 of 22
                                       Discussion and Decision

                                  I.      Competency to Stand Trial
[14]   We have previously determined that “the conviction of an incompetent

       defendant is a denial of federal due process and a denial of a state statutory

       right as well.” Faris v. State, 901 N.E.2d 1123, 1125 (Ind. Ct. App. 2009), trans.

       denied. A defendant is not competent to stand trial when he is unable to

       understand the proceedings and assist in the preparation of his defense. Mast v.

       State, 914 N.E.2d 851, 856 (Ind. Ct. App. 2009), trans. denied. Indiana Code

       section 35-36-3-1 states in pertinent part:

               (a) If at any time before the final submission of any criminal case
               to the court or the jury trying the case, the court has reasonable
               grounds for believing that the defendant lacks the ability to
               understand the proceedings and assist in the preparation of a
               defense, the court shall immediately fix a time for a hearing to
               determine whether the defendant has that ability. The court shall
               appoint two (2) or three (3) competent, disinterested:


               (1) psychiatrists;


               (2) psychologists endorsed by the Indiana state board of
               examiners in psychology as health service providers in
               psychology; or


               (3) physicians;


               who have expertise in determining competency. . . .




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 10 of 22
       Ind. Code § 35-36-3-1(a). However, the right to a competency hearing is not

       absolute. Minnick v. State, 965 N.E.2d 124, 131 (Ind. Ct. App. 2012), trans.

       denied. Instead, such a hearing is required only when a trial court is confronted

       with evidence creating a reasonable or bona fide doubt as to a defendant’s

       competency. Id. The trial court judge’s observations of a defendant in court

       can serve as an adequate basis for finding that a competency hearing is not

       necessary. Gibbs v. State, 952 N.E.2d 214, 220 (Ind. Ct. App. 2011), trans.

       denied. Although Indiana Code section 35-36-3-1 contains provisions for the

       appointment of medical professionals, those procedures “are only required

       under [the statute] if ‘the court has reasonable grounds for believing that the

       defendant lacks the ability to understand the proceedings and assist in the

       preparation of his defense.’” Cotton v. State, 753 N.E.2d 589, 591 (Ind. 2001)

       (quoting Ind Code § 35-36-3-1).


[15]   The decision regarding whether there is a reasonable doubt is within the trial

       court’s discretion and depends upon the specific facts and circumstances of each

       case. Minnick, 965 N.E.2d at 131. We will only reverse the trial court's

       decision if we find that the trial court has abused its discretion. Id. The trial

       court has abused its discretion when its decision is clearly against the logic and

       effect of the facts and circumstances before the court or when the trial court has

       misinterpreted the law. Id. at 131-32.


[16]   Franze argues that the trial court abused its discretion when it failed to conduct

       an evidentiary hearing pursuant to Indiana Code section 35-36-3-1 as to his

       competency to stand trial. Franze contends that the statements made by his
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 11 of 22
       trial counsel that Franze was “devolved, paranoid, and delusional and

       incompetent to stand trial,” during the final pretrial hearing and the statement

       of the responding officers about obtaining an emergency detainment order for

       him on the night of the crimes, together with Franze’s statements regarding the

       treatment he had received for his psychological problems and the medications

       he had been prescribed all point to reasonable grounds for a competency

       hearing to be held. He further asserts that there were reasonable grounds to

       believe he could not understand the proceedings and assist in the preparation of

       his defense, and that although the trial court made some effort to conduct a

       hearing in accordance with the statute, it only questioned Franze as to his

       understanding of the jury trial process but failed to inquire as to whether or not

       Franze could effectively assist his counsel in the preparation of his defense and

       failed to appoint medical professionals as set forth in the statute.

[17]   In the present case, trial counsel made several requests for the trial court to

       order a competency evaluation for Franze, including an oral motion at the final

       pretrial hearing, a written motion the same day, and another oral motion on the

       morning of the jury trial. At the final pretrial hearing, in the written motion on

       the same date, and in an oral motion at a pretrial hearing on the morning of the

       jury trial, trial counsel mainly focused on his interactions with Franze during

       trial preparation, and trial counsel’s concerns focused on differences of opinion

       that Franze had about what evidence should be admitted at trial and what

       witnesses should be called to testify and that there was an issue where Franze

       observed a blank template for a motion in limine that referred to child


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 12 of 22
       molesting in his file and “freaked out.” Tr. at 8, 15-16, 17, 19, 29-31; Appellant’s

       App. Vol. 2 at 61-62. Franze explained that he had seen documents that

       confused him and that they had “freaked [him] out,” and he apologized. Id. at

       17. Trial counsel told the trial court that he believed that Franze still did not

       understand what he had seen in his file, but Franze replied that he did

       understand, stating, “I grasp that you said that it is [a] blank form. Right? That

       you change as it fits my case?” Id.


[18]   On the morning of the jury trial, trial counsel stated that at the time of the

       pretrial deposition of the victim, Franze “had completely devolved . . . was

       paranoid . . . [s]omewhat delusional” and “was not cooperating with [counsel]

       in preparation for [the] hearing.” Tr. at 29-31. Trial counsel also mentioned

       that the officers who responded to Franze’s house the night of the incident

       talked about doing an emergency detainment order on Franze that night. Id. at

       29. After the completion of voir dire, trial counsel renewed his motion for a

       competency evaluation based on statements Franze had made to him about the

       jury. Id. at 36. The trial court permitted trial counsel to examine Franze under

       oath outside the presence of the jury, and the trial court followed up with

       questions of its own. Id. at 36-43. When Franze realized that he did not fully

       understand the trial court’s separation of witnesses order, he renewed the

       request for a competency evaluation himself. Id. at 44-45.


[19]   Although Franze appeared to have experienced stress or anxiety about the

       criminal proceedings, he was capable of listening to his trial counsel and

       providing information to assist his trial counsel. Id. at 9-10, 31, 38, 40. During

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 13 of 22
       the questioning of Franze, he stated that he was thirty-three years old, able to

       recall his address, explained that he had lived at his address for over two years,

       and advised that the highest level of education he completed was tenth grade.

       Id. at 36-37, 39. Franze indicated that he understood what took place during

       jury selection, and explained that he knew that the trial was coming up next

       and that the hearing was occurring because he “had an issue with a few people

       that was [sic] on the jury,” which included that he thought that one of the jurors

       had been a coworker and friend of his estranged wife. Id. at 37. The trial court

       noted that it had observed Franze conferring with his trial counsel, and Franze

       confirmed that he had discussed the prospective jurors with trial counsel and

       that he did not believe that he had enough time to discuss the potential jurors,

       but that he did understand what was going on. Id. at 38-39. Franze added,

       “Like I understand, because I’ve done this with you guys before. But what I

       don’t understand is how quickly and unprepared I was with jury. Picking the

       jury. Who was on there? How they relate in my life.” Id. at 39. The trial court

       confirmed with Franze that he has participated in a jury trial as a defendant in

       the past and that he was able to communicate with his current trial counsel,

       voice his concerns, and participate with counsel. Id. at 39-40. Franze also said

       that he understood that his counsel had moved to evaluate whether he was

       competent to stand trial. Id. at 40.


[20]   The record showed that Franze was capable of listening to what his trial

       counsel was telling him and communicate with him. It showed that Franze

       was able to understand what his counsel told him regarding the


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 14 of 22
       misunderstanding about the template and acknowledge that he made a mistake

       and apologize for freaking out. Similarly, after the completion of voir dire,

       Franze was able to discuss with his trial counsel and to articulate to the trial

       court that he believed that one of the jurors might have been a friend and

       colleague of his estranged wife. Id. at 36-38, 41. While Franze may have not

       have given a perfect description of jury selection, he was able to explain in

       simple terms what had transpired and that he understood the purpose of jury

       selection and would be able to assist his attorney. Id. at 37. By stating that he

       was concerned that one of the jurors may have known his wife, Franze

       demonstrated that he was able to assist in his own defense. The trial court’s

       questioning of Franze was an appropriate way to determine if reasonable

       grounds existed for believing that he lacked the ability to understand the

       proceedings and assist in the preparation of a defense.


[21]   When the trial court explained the trial procedure to Franze and that the

       attorneys would be presenting opening arguments, the jury would be instructed,

       evidence would be presented, and the jury would decide the case, Franze said

       that he understood that general procedure because he had “done this . . .

       before.” Id. at 39. Although Franze stated that he was not sure if he was

       “doing it right,” he advised the trial court that he was able to “participate with

       [his] attorney.” Id. at 40. As the trial court pointed out, the standard is not

       whether Franze had a perfect understanding. Id. at 39. The record showed that

       Franze was able to understand the proceedings in general.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 15 of 22
[22]   Based on the record before us, there was ample support for the trial court’s

       determination that there were no reasonable grounds to believe that Franze

       lacked the ability to understand the proceedings and to assist in the preparation

       of his defense. We conclude that the trial court did not abuse its discretion by

       denying Franze’s motion for a competency evaluation.


                  II.      Motion to Withdraw and Motion to Continue
[23]   Franze argues that the trial court abused its discretion when it denied his trial

       counsel’s motion to withdraw his appearance and a motion to continue.

       Whether to allow counsel to withdraw is within the trial court’s discretion, and

       we will reverse only when denial constitutes a clear abuse of discretion and

       prejudices the defendant's right to a fair trial. Bronough v. State, 942 N.E.2d 826,

       829 (Ind. Ct. App. 2011), trans. denied. The decision whether to grant a

       continuance when the motion is not based on statutory grounds is within the

       discretion of the trial court. Jones v. State, 957 N.E.2d 1033, 1042 (Ind. Ct. App.

       2011). We will not reverse such a decision absent a clear showing that the trial

       court has abused its discretion, and the appellant must overcome a strong

       presumption that the trial court exercised its discretion properly. Id. Further,

       the defendant must establish that he was prejudiced because of the trial court’s

       denial of his motion. Id.


[24]   Franze asserts that the trial court abused its discretion when it denied his trial

       counsel’s motion to withdraw his appearance. Franze contends that the

       evidence presented showed a breakdown in the attorney-client relationship


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 16 of 22
       between him and his trial counsel that showed that neither of them was

       prepared for the jury trial. He, therefore, contends that the trial court should

       have granted the continuance and motion to withdraw or in the alternative

       granted the motion to continue to ensure that Franze had legal counsel who

       was adequately prepared to represent him at trial.

[25]   Initially, Franze has waived appellate review regarding trial counsel’s motion to

       withdraw his appearance because he has failed to raise a cogent argument. The

       only case he relies upon in his argument is Parr v. State, 504 N.E.2d 1014 (Ind.

       1987). Parr did not involve the denial of an attorney’s motion to withdraw an

       appearance and, instead, involved the denial of a motion to continue filed by a

       defendant who wished to obtain private counsel. Id. at 1016. Therefore,

       Franze has failed to advance a cogent argument with citations to the legal

       standard for reviewing denials of motions to withdraw an appearance. See Ind.

       Appellate Rule 46(A)(8)(a); see also Mallory v. State, 954 N.E.2d 933, 936 (Ind.

       Ct. App. 2011) (“A party waives an issue where the party fails to develop a

       cogent argument or provide adequate citation to authority and portions of the

       record.”).

[26]   Waiver notwithstanding, Franze has not shown that he was prejudiced by the

       denial of his attorney’s motion to withdraw his appearance. “[A] defendant

       must demonstrate that he was prejudiced before we may reverse because the

       trial court denied counsel’s motion to withdraw.” Bronough, 942 N.E.2d at 830.

       Here, Franze asserts only that neither trial counsel nor Franze “believed that

       [trial counsel] was prepared to try the case.” Appellant’s Br. at 13. Franze does

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 17 of 22
       not contend, or provide any citations to the record to demonstrate, that trial

       counsel was actually unprepared to try the case at trial. We, therefore,

       conclude that he has not shown that he was prejudiced by the denial of the

       motion to withdraw appearance and trial counsel’s continued representation of

       him.

[27]   As to his argument regarding the motion to continue, Franze seems to assume

       that trial counsel’s request to continue the case related to his motion to

       withdraw. However, the record does not support this assumption. In support

       of his contention that the trial court abused its discretion, Franze cites to page

       32 of the transcript. Appellant’s Br. at 12. The motion to continue referenced on

       that page came after Franze had failed to appear on the morning of the trial,

       and the trial court inquired as to whether trial counsel would like to move for a

       continuance due to Franze’s absence. Tr. at 32. However, when Franze was

       located, the jury trial went forward, and the issue of whether a continuance

       should be granted due to Franze’s absence became moot. Therefore, the trial

       court did not abuse its discretion by not granting a motion to continue the trial

       after Franze had appeared for trial and the basis for the continuance no longer

       existed and when the motion was not renewed on any other basis. We

       conclude that the trial court did not abuse its discretion when it denied trial

       counsel’s motion to withdraw his appearance or his motion to continue.


                             III. Ineffective Assistance of Counsel
[28]   “The Sixth Amendment to the United States Constitution guarantees criminal

       defendants the right to counsel and mandates that the right to counsel is the
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 18 of 22
       right to the effective assistance of counsel.” Bobadilla v. State, 117 N.E.3d 1272,

       1279 (Ind. 2019). “We evaluate Sixth Amendment claims of ineffective

       assistance under the two-part test announced in Strickland.” Rondeau v. State, 48

       N.E.3d 907, 916 (Ind. Ct. App. 2016) (citing Strickland v. Washington, 466 U.S.

       668, 698 (1984)), trans. denied. To prevail on a claim of ineffective assistance of

       counsel, a petitioner must demonstrate that (1) counsel’s representation fell

       short of prevailing professional norms, and (2) counsel’s deficient performance

       prejudiced the defendant such that there is a reasonable probability that, but for

       counsel’s unprofessional errors, the result of the proceeding would have been

       different. Strickland, 466 U.S. at 687-88, 698. “‘A reasonable probability is a

       probability sufficient to undermine confidence in the outcome.’” Rondeau, 48

       N.E.3d at 916 (quoting Strickland, 466 U.S. at 698). “The two prongs of the

       Strickland test are separate and independent inquiries.” Id. (citing Strickland, 466

       U.S. at 697). “Thus, ‘[i]f it is easier to dispose of an ineffectiveness claim on the

       ground of lack of sufficient prejudice . . . that course should be followed.’” Id.

       (quoting Strickland, 466 U.S. at 697).


[29]   Further, counsel’s performance is presumed effective, and a defendant must

       offer strong and convincing evidence to overcome this presumption.

       McCullough v. State, 973 N.E.2d 62, 74 (Ind. Ct. App. 2012), trans. denied. We

       will not lightly speculate as to what may or may not have been an advantageous

       trial strategy, as counsel should be given deference in choosing a trial strategy

       that, at the time and under the circumstances, seems best. Perry v. State, 904

       N.E.2d 302, 308 (Ind. Ct. App. 2009) (citing Whitener v. State, 696 N.E.2d 40,

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 19 of 22
       42 (Ind. 1998)), trans. denied. Isolated omissions or errors, poor strategy, or bad

       tactics do not necessarily render representation ineffective. McCullough, 973

       N.E.2d at 74.


[30]   Franze argues that he received ineffective assistance of his trial counsel. He

       alleges that his trial counsel was ineffective because he was not prepared to

       adequately defend Franze at trial, had advised the trial court that he believed

       that Franze wanted trial counsel to suborn perjury, and had stated to the trial

       court that Franze was devolved, paranoid, and delusional. Franze asserts that

       the most glaring deficiency was that trial counsel’s statement to the trial court

       that Franze wanted counsel to call witnesses and suborn perjury. Franze thus

       contends that “there is no way that the sentence imposed could be reliable”

       because the trial court could not have “possibly give[n] the same weight to the

       evidence presented by Franze at the sentencing hearing when [it] had

       previously been informed by Franze’s counsel that Franze wished for counsel to

       suborn perjury.” Appellant’s Br. at 15. Franze argues that his convictions

       should be therefore reversed.

[31]   As to Franze’s contentions that his trial counsel was ineffective for not being

       prepared to adequately defend Franze at the trial and making the statement to

       the trial court that Franze was devolved, paranoid, and delusional, he has failed

       to develop these claims with any argument supported by cogent reasoning and

       citation to authorities pursuant to Indiana Appellate Rule 46(A)(8)(a). As such,

       Franze has waived this argument for appellate consideration. See Davis v. State,

       835 N E.2d 1102, 1113 (Ind. Ct. App. 2005) (providing that failure to make a

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 20 of 22
       cogent argument results in waiver), trans. denied; see also App. R. 46(A)(8)(a)

       (requiring that contentions in appellant's brief be supported by cogent reasoning

       and citations to authorities, statutes, and the appendix or parts of the record on

       appeal).

[32]   “The two prongs of the Strickland test are separate and independent inquiries.”

       Rondeau, 48 N.E.3d at 916. “Thus, ‘[i]f it is easier to dispose of an

       ineffectiveness claim on the ground of lack of sufficient prejudice . . . that

       course should be followed.’” Id. (quoting Strickland, 466 U.S. at 697). As to his

       contention that his trial counsel was ineffective for advising the trial court that

       he believed that Franze wanted trial counsel to suborn perjury, Franze argues

       that “there is no way that the sentence imposed could be reliable,” see

       Appellant’s Br. at 15, which is not the standard for determining whether his

       convictions should be set aside and a new trial ordered. See Strickland, 466 U.S.

       at 698. The relief Franze requests in his appeal is the reversal of his

       convictions, not remand for a new sentencing hearing. See Appellant’s Br. at 15.

       Franze has not shown how his claim of prejudice at sentencing is connected to

       his requested relief of reversal of his convictions. His claim of prejudice on this

       contention is therefore waived for failure to make a cogent argument. App. R.

       46(A)(8)(a).

[33]   However, even if Franze had argued that there was a reasonable probability

       that the outcome of his trial would have been different had his trial counsel not

       advised the trial court that he believed that Franze wanted him to suborn

       perjury, the record does not support such a claim because Franze was convicted

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 21 of 22
       after a jury trial. Trial counsel made the challenged statement to the trial court

       at the final pretrial hearing held on July 9, 2019. Tr. at 2, 13. The jury was not

       sworn in for trial until July 22, 2020. Id. at 21, 23. Therefore, Franze has not

       shown a reasonable probability of a different outcome at trial -- that the jury

       would not have convicted him -- but for the fact that trial counsel told the trial

       court he believed that Franze wanted him to suborn perjury. As Franze cannot

       show that the result of the trial would have been different or that he suffered

       any prejudice, he has not shown that he received ineffective assistance of trial

       counsel.


[34]   Affirmed.

       Pyle, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-523 | October 29, 2020   Page 22 of 22